Exhibit 10(d) Amendment of Excess Benefit Plan

Kansas City Life Insurance Company



THIRD AMENDMENT



KANSAS CITY LIFE

EXCESS BENEFIT PLAN



ARTICLE I
 

Definitions



1.     “Act” shall mean the Employee Retirement Income Security Act of 1974
(ERISA), as from time to time amended.



2.     “Pension Plan” shall mean the Kansas City Life Insurance Company Cash
Balance Pension Plan, as amended from time to time.



3.     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.



4.     “Company” shall mean Kansas City Life Insurance Company and any of its
subsidiaries or affiliated business entities participating in the Pension Plan.



5.     “Effective date” shall mean January 1, 1999.



6.     “Maximum benefit” shall mean the maximum benefit permitted by Sections
415 and 401(a) (17) of the Code to be paid a participant of a defined benefit
plan qualified under Sections 401(a) and 501(a).



7.     “Participant” shall mean any employee of the Company who is an active
participant in the Pension Plan on or after the effective date and whose pension
benefits determined on the basis of the provisions of such Pension Plan, without
regard to the limitations of the Code, would exceed the maximum benefit limited
under Sections 415 and 401(a) (17) of the Code.



8.     “Plan” shall mean the Kansas City Life Excess Benefit Plan, as from time
to time amended or restated, which shall be an unfunded plan as defined in Act
Section 3 (36) and Department of Labor Regulation 2520.104-23.



9.     “Unrestricted benefit” shall mean the maximum normal, early, or deferred
vested retirement benefit, payable pursuant to provisions of the Pension Plan,
whichever is applicable, determined without regard to the limitations of the
Code imposed under Sections 415 and 401 (a) (17).



ARTICLE II



Benefits



1.     Normal retirement benefit: Upon separation from service following the
retirement of a participant, as provided under the Pension Plan, such
participant shall be entitled to a benefit equal in amount to his unrestricted
benefit less the maximum benefit.



2.     Deferred vested retirement benefit: If a participant separates from
service following his or her termination of employment with the Company and is
entitled to a deferred vested retirement benefit provided under the Pension
Plan, such a participant shall be entitled to a benefit equal to his
unrestricted benefit less the maximum benefit.



3.     Spouse’s pension benefit: Subject to Section 2.04 below, upon the death
of a participant whose spouse is eligible for a pre- or post-retirement
surviving spouse benefit under the Pension Plan, the participant’s surviving
spouse shall be entitled to a benefit equal to the surviving spouse benefit
determined in accordance with the provisions of the Pension Plan without regard
to the limitation under Code Sections 415 and 401 (a) (17) less the maximum
benefit and such benefit will be paid within ninety (90) days of the death of
the participant.



4.     Optional forms of benefit payment: A retirement benefit payable under
this ARTICLE II shall be paid in a form and at a time available pursuant to the
provisions of the Pension Plan. Available options for distribution include Lump
Sum Payment, Single Life Annuity, 50% Joint and Survivor Annuity and 100% Joint
and Survivor Annuity. Active participants as of December 1, 2008 must make their
elections by December 31, 2008. Newly eligible participants must make their
election within thirty (30) days of becoming a participant in the Plan. The
election of the form of payment must be filed with the Administrative Committee
at least six (6) months prior to the payment being started or received, and once
made, the election is subject to the subsequent election regulations as
described in Internal Revenue Code Section 409A. However, a participant entitled
to a benefit from the Pension Plan in 1998 may elect to receive a lump sum
payment in 1998 without regard to this six (6) month requirement. Participants
who are receiving monthly benefits on January 1, 1998 from this Plan are not
eligible to elect a lump sum payment. A lump sum shall be determined in the same
manner as it is determined under the Pension Plan. If no election is made, the
default election shall be lump sum payment upon separation from service.



5.     In the case of a participant who meets the definition of a “Specified
Employee” as defined in Code Section 409A(a)(2)(B)(i), his or her distribution
shall be made six (6) months after separation from service.



ARTICLE III



Administration of the Plan



1.     Administrator: The Plan shall be administered by the Administrative
Committee elected by the Company pursuant to the Pension Plan, and subject to
such authority detailed therein. The Administrator shall have the sole duty and
responsibility of maintaining records, making the requisite calculations, and
disbursing the payments hereunder. The Administrator shall have full and
complete discretionary authority in performing its duties. The Administrator’s
interpretations, determinations, regulations, and calculations shall be final
and binding on all persons and parties concerned.



2.     Amendment and termination: Kansas City Life Insurance Company may amend
or terminate the Plan at any time, provided, however, that no such amendment or
termination shall adversely affect a benefit to which a termination or retired
participant or his beneficiary is entitled under ARTICLE II prior to the date of
such amendment or termination unless the participant becomes entitled to an
amount equal to such benefit under another plan or practice adopted by the
Company.



3.     Payments: The Company will pay all benefits arising under this Plan and
all costs, charges, and expenses relating thereto.



4.     Non-assignability of benefits: The benefits payable hereunder or the
right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Administrator which, in its sole discretions, may cause the same to be
held or applied for the benefit of one or more of the departments of such person
or make any other disposition of such benefits that it deems appropriate.



5.     Status of Plan: The benefits under this Plan shall not be funded, but
shall constitute liabilities by the Company payable when due.



6.     Non-guarantee of employment: Nothing contained in this Plan shall be
construed as a contract of employment between the Company and any participants,
or as a right of any participant to be continued in employment of the Company,
or as a limitation on the right of the Company to discharge any of its
employees, with or without cause.



7.     Applicable law: All questions pertaining to the construction, validity
and effect of the Plan shall be determined in accordance with the laws of the
United States and to the extent not pre-empted by such laws, by the laws of the
State of Missouri.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Kansas City Life Insurance Company has caused the Third
Amendment to the Kansas City Life Excess Benefit Plan to be executed by its
authorized Officers and its Corporate Seal to be hereunto affixed, to be signed
effective as of December 1, 2008, on this 30th day of December, 2008.
 
 
 

Kansas City Life Insurance Company



By: /s/Wm. A. Schalekamp



Its: Vice President



Attest:

By: /s/Sherri Morehead



Its: Assistant Secretary



Officers:



/s/Mark A. Milton
 



/s/Charles R. Duffy



/s/Tracy W. Knapp

